COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Governor Greg Abbott in his official capacity as the Governor of
                          Texas v. County of Fort Bend, Texas

Appellate case number:    01-21-00453-CV

Trial court case number: 21-DCV-286148

Trial court:              434th District Court of Fort Bend County

       On August 12, 2022, Assistant Attorney General Cody C. Coll filed an unopposed motion
to withdraw as counsel of record for appellant Greg Abbott, in his official capacity as Governor of
Texas, in the above-referenced appeal. The motion to withdraw is GRANTED.
       The Clerk of this Court is directed to note on the docket of this Court that Assistant
Attorney General Cody C. Coll has withdrawn from representing appellant and that Assistant
Attorney General Benjamin Dower is counsel of record for appellant.
       It is so ORDERED.

Judge’s signature: /s Sarah Beth Landau
                   Acting individually


Date: August 30, 2022